DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 06/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/29/2021 is withdrawn.  Claims 4 & 6, directed to unelected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Thomas Vesbit on 01/24/2021.
The application has been amended as follows: 
Claim 6 should read --The compressor device of claim 1 [[2]], wherein the second flow section includes a plurality of longitudinally straight segments, the plurality of straight segments connected end-to-end so as to extend from one side of the axis of rotation to an opposite side of the axis of rotation.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, Claim 2 was indicated as containing allowable material in the 09/14/2021 Non-Final Rejection.  Applicant amended the allowable material to overcome the previous 112(b) rejection, and included all of the allowable material in independent Claim 1.  As such, Claim 1 is allowable for substantially the same reasons as indicated for Claim 2 in the 09/14/2021 Non-Final Rejection.
Claims 3-15 depend on Claim 1, so are also allowed.

As to Claim 16, Claim 2 was indicated as containing allowable material in the 09/14/2021 Non-Final Rejection.  Applicant amended the allowable material to overcome the previous 112(b) rejection, and included all of the allowable material in independent Claim 16.  As such, Claim 16 is allowable for substantially the same reasons as indicated for Claim 2 in the 09/14/2021 Non-Final Rejection.

As to Claim 17, Claim 20 was indicated as containing allowable material in the 09/14/2021 Non-Final Rejection.  Applicant amended the allowable material to overcome the previous 112(b) rejection, and included all of the allowable material in independent Claim 17.  As such, Claim 17 is allowable for substantially the same reasons as indicated for Claim 20 in the 09/14/2021 Non-Final Rejection.
Claims 18 & 19 depend on Claim 17, so are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746